Whiteteui), J.,
delivered tbe following concurring opinion (on the first appeal) :
The contention that there was no law for the election of the “treasurer” prior to the act of 1896 (Laws, 1896, p. 188), amending code 1892, § 2978, is a mistake as to the law, due to the fact that in haying the code published the word “treasurer” was inadvertently omitted in § 2978, following the word “marshal,” in the paragraph of the section specifying the municipal officers to be elected by the people. By reference to the original of the codo of 1892, filed in the office of the secretary of state, we discovered that this omission had occurred. The “treasurer,” therefore (the original code'governing in case of conflict with the printed code), has been elective since the cede of 1S92, under § 2978, as the law really stood.
After the case was remanded to the court below it was there again tried, resulting in a judgment for defendants, from which the plaintiff appealed to the supreme court, the second appeal. The nature of the contentions thereon appears from the opinion of the court delivered thereon.
There was no laAvful approAal of the bond sued upon. Code 1892, § 2992 requires the approval to be by ordinance, and it cannot be done by a mere order or resolution. Nothing is an ordinance that does not conform to code 1892, §§ 3006, 3007 and 3008.
Whitfield, C. I.,
delivered the opinion of the court (on the second appeal).
Tt Avas fatal error to hold that the receipt warrant provided for by § 3027, code of 1892, was the exclusive evidence whereby to charge the appellees. It was part of the fiscal machinery devised to be followed in keeping proper record of the town’s moneys, intended for the convenience and protection of the municipality. But it is not the exclusive evidence of the reception of money by the treasurer; the statute does not so provide. Here there Avas sufficient evidence that both the original and duplicate informal receipt given by the treasurer, had been lost, and also of their contents to charge the appellees. It is not for the treasurer, or his sureties, the money of the town being traced to his hands by other competent evidence, to find shelter under the absence of a mere receipt warrant, or the fact that his bond was approved by resolution, instead of ordinance. Neither lie nor they can be heard to make such defense.

Reversed and remanded.